Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim brought for damages resulting in the accidental death of Kenneth E. Asp under the provision of Section 11, Article 16 of the Military and Naval Code of the State of Illinois. The deceased was a resident of the City of Chicago at the time of the fatal accident. He was attached to the 103rd Motor Transport Corps of the 33rd Division of the State Militia during the 1930 amiual summer encampment at Camp Grant, Illinois. A unit convoy in command of the deceased left Camp Grant for Chicago on Aug. 18th, 1930, and in course of their journey it became necessary to wait for another unit ahead to proceed. The deceased was directing traffic during the halt when a civilian’s car approached at a high rate of speed and in swerving to the right to avoid hitting a convoy truck he struck the deceased knocking him to the ground. The deceased was carried to the hospital in Elgin where he died about 8 hours later as a result of his injuries. It appears that deceased lost his life in line of duty and it is recommended by the Attorney General in the event liability is established that claimant be allowed the sum hot to exceed Thirty-seven Hundred and Fifty ($3,750.00) Dollars. This court is of the opinion that said amount is reasonable and therefore recommends the claim be allowed in the sum of Thirty-seven Hundred and Fifty ($3,750.00) Dollars.